Citation Nr: 0603462	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  01-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from February 1940 to June 
1961.  He died in January 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In January 2003 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran did not participate in a "radiation-risk 
activity".

2.  The veteran died on January [redacted], 1971.  At the time of the 
veteran's death, service connection was in effect for hiatial 
hernia, asymptomatic.

3.  The cause of death listed on the death certificate was 
arteriosclerotic heart disease with carcinomatosis as a 
secondary cause.  

4.  Arteriosclerotic heart disease and carcinomatosis were 
not manifest during service or within one year of separation 
and are not attributable to service.


CONCLUSION OF LAW

A disability incurred in wartime service did not cause or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for the cause of the 
veteran's death.  The appellant was provided adequate notice 
as to the evidence needed to substantiate her claim.  The 
Board concludes that the discussions in the rating decision, 
the statement of the case (SOC), and supplemental statement 
of the case (SSOC) informed the appellant of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as VCAA letters from February 2001 and May 2003, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in July 200.  The basic elements for service connection for 
the cause of death have remained unchanged despite the change 
in the law with respect to the duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in May 2003 specifically described the evidence needed 
to substantiate the claim and requested the appellant that 
"[s] end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board notes the National Personnel Records Center (NPRC) 
could not locate certain parts of the veteran's service 
records.  The RO requested the NPRC for the records and 
unfortunately, those records were not available.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
following analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  Letters from a friends and fellow 
servicemembers have been associated with the claims file.  
Confirmation of service from the National Personnel Service 
Records has been secured.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

38 C.F.R. § 3.309(d) provides: Diseases specific to 
radiation-exposed veterans. (1) The diseases listed in 
paragraph (d)(2) of this section shall be service-connected 
if they become manifest in a radiation-exposed veteran as 
defined in paragraph (d)(3) of this section, provided the 
rebuttable presumption provisions of § 3.307 of this part are 
also satisfied. (2) The diseases referred to in paragraph 
(d)(1) of this section are the following: (i) Leukemia (other 
than chronic lymphocytic leukemia). (ii) Cancer of the 
thyroid. (iii) Cancer of the breast. (iv) Cancer of the 
pharynx. (v) Cancer of the esophagus. (vi) Cancer of the 
stomach. (vii) Cancer of the small intestine. (viii) Cancer 
of the pancreas. (ix) Multiple myeloma. (x) Lymphomas (except 
Hodgkin's disease). (xi) Cancer of the bile ducts. (xii) 
Cancer of the gall bladder. (xiii) Primary liver cancer 
(except if cirrhosis or hepatitis B is indicated). (xiv) 
Cancer of the salivary gland. (xv) Cancer of the urinary 
tract. (xvi) Bronchiolo-alveolar carcinoma. Note: For the 
purposes of this section, the term "urinary tract" means the 
kidneys, renal pelves, ureters, urinary bladder, and urethra. 
(xvii) Cancer of the bone. (xviii) Cancer of the brain. (xix) 
Cancer of the colon. (xx) Cancer of the lung. (xxi) Cancer of 
the ovary. (3) For purposes of this section: (i) The term 
radiation-exposed veteran means either a veteran who while 
serving on active duty, or an individual who while a member 
of a reserve component of the Armed Forces during a period of 
active duty for training or inactive duty training, 
participated in a radiation-risk activity. (ii) The term 
"radiation-risk activity" means: (A) Onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device. (B) The occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946. (C) Internment as a 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946. 
(D)(1) Service in which the service member was, as part of 
his or her official military duties, present during a total 
of at least 250 days before February 1, 1992, on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee, if, during such service the veteran: (i) Was 
monitored for each of the 250 days of such service through 
the use of dosimetry badges for exposure at the plant of the 
external parts of veteran's body to radiation; or (ii) Served 
for each of the 250 days of such service in a position that 
had exposures comparable to a job that is or was monitored 
through the use of dosimetry badges; or (2) Service before 
January 1, 1974, on Amchitka Island, Alaska, if, during such 
service, the veteran was exposed to ionizing radiation in the 
performance of duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests. (3) For purposes of 
paragraph (d)(3)(ii)(D)(1) of this section, the term "day" 
refers to all or any portion of a calendar day. (iii) The 
term "atmospheric detonation" includes underwater nuclear 
detonations. (iv) The term "onsite participation" means: (A) 
During the official operational period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test. (B) During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test. 
(C) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951 through July 1, 
1952, August 7, 1956 through August 7, 1957 or November 1, 
1958 through April 30, 1959. (D) Assignment to official 
military duties at Naval Shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads. (v) For tests conducted by the United States, the 
term "operational period" means: (A) For Operation TRINITY 
the period July 16, 1945 through August 6, 1945. (B) For 
Operation CROSSROADS the period July 1, 1946 through August 
31, 1946.  (C) For Operation SANDSTONE the period April 15, 
1948 through May 20, 1948. (D) For Operation RANGER the 
period January 27, 1951 through February 6, 1951. (E) For 
Operation GREENHOUSE the period April 8, 1951 through June 
20, 1951. (F) For Operation BUSTER-JANGLE the period October 
22, 1951 through December 20, 1951. (G) For Operation 
TUMBLER-SNAPPER the period April 1, 1952 through June 20, 
1952. (H) For Operation IVY the period November 1, 1952 
through December 31, 1952. (I) For Operation UPSHOT-KNOTHOLE 
the period March 17, 1953 through June 20, 1953. (J) For 
Operation CASTLE the period March 1, 1954 through May 31, 
1954. (K) For Operation TEAPOT the period February 18, 1955 
through June 10, 1955. (L) For Operation WIGWAM the period 
May 14, 1955 through May 15, 1955. (M) For Operation REDWING 
the period May 5, 1956 through August 6, 1956. (N) For 
Operation PLUMBBOB the period May 28, 1957 through October 
22, 1957. (O) For Operation HARDTACK I the period April 28, 
1958 through October 31, 1958. (P) For Operation ARGUS the 
period August 27, 1958 through September 10, 1958. (Q) For 
Operation HARDTACK II the period September 19, 1958 through 
October 31, 1958. (R) For Operation DOMINIC I the period 
April 25, 1962 through December 31, 1962. (S) For Operation 
DOMINIC II/PLOWSHARE the period July 6, 1962 through August 
15, 1962. (vi) The term "occupation of Hiroshima or Nagasaki, 
Japan, by United States forces" means official military 
duties within 10 miles of the city limits of either Hiroshima 
or Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials. (vii) Former prisoners 
of war who had an opportunity for exposure to ionizing 
radiation comparable to that of veterans who participated in 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces shall include those who, at any time during the 
period August 6, 1945, through July 1, 1946: (A) Were 
interned within 75 miles of the city limits of Hiroshima or 
within 150 miles of the city limits of Nagasaki, or (B) Can 
affirmatively show they worked within the areas set forth in 
paragraph (d)(4)(vii)(A) of this section although not 
interned within those areas, or (C) Served immediately 
following internment in a capacity which satisfies the 
definition in paragraph (d)(4)(vi) of this section, or (D) 
Were repatriated through the port of Nagasaki.  Authority: 38 
U.S.C.A. §§ 1110, 1112.

38 U.S.C.A. § 3.311 (a)(2)(i) provides that in claims based 
upon participation in atmospheric nuclear testing, dose date 
will be requested in all cases.  When military records do not 
establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  38 U.S.C.A. 
§ 3.311(a)(4)(i).  Initial review of claims will be done when 
it is determined that a veteran was exposed to ionizing 
radiation due to participation in the atmospheric testing of 
nuclear weapons.  38 U.S.C.A. § 3.311(b)(1)(i).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Analysis

At the outset the Board notes that service connection for the 
cause of the veteran's death was previously addressed by the 
Board in December 1980 and September 1989 decisions.  At that 
time the Board determined that the veteran's cause of death, 
heart disease and metastatic adenocarcinoma of the colon, 
were not related to service.  In January 2003, the Board 
determined that the promulgation of a VA regulation 38 C.F.R. 
§ 3.309(d) which added colon cancer as a presumptive 
disability, provided a "new basis of entitlement or 
benefit" and therefore gave rise to a new claim for service 
connection for the cause of the veteran's death on the basis 
of his colon cancer.  As the Board previously determined that 
the veteran's heart disease, the veteran's primary cause of 
death, was not service related and there is no new basis of 
entitlement based on the veteran's heart condition, the 
Board's denial of service connection for the cause of the 
veteran's death based on his heart condition continues to be 
final and is not the basis of this appeal.

The veteran died in January 1971.  The cause of his death was 
arteriosclerotic heart disease with carcinomatosis as a 
contributing factor.  At the time of his death, the veteran 
was service connected for hiatial hernia, asymptomatic.

The appellant claims that the veteran was exposed to ionizing 
radiation in service and that this caused his colon cancer 
which contributed substantially or materially to his death.

38 C.F.R. § 3.309(d) provides for presumptive service 
connection for colon cancer if participation in a "radiation-
risk activity" is shown.  The term "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  Performance of 
official military duties in connection with aircraft used in 
direct support of the nuclear test, during the official 
operational period of an atmospheric nuclear test, 
constitutes onsite participation.  Id.

The appellant has alleged that the veteran's colon cancer 
with metastasis in multiple sites had its onset due to 
radiation exposure while working with nuclear weapons while 
on active duty.

In a March 2005 letter, the Defense Threat Reduction Agency 
stated their findings after a review of the veteran's record.  
As service records were not available due to their apparent 
destruction during the NPRC fire of 1973, a search of 
alternate unit records was conducted.  

The review found that the veteran was assigned to 
Headquarters, 1090th Special Reporting Group, Sandia Base, 
New Mexico, on November 13, 1954.  Shortly thereafter he was 
reassigned to the 1090th Special Reporting Squadron 
(Student), Sandia Base.  On November 23, 1955, the veteran 
was reassigned to the 1094th Aviation Depot Squadron, Manzano 
Base, New Mexico.  On July 23, 1958, he was reassigned to 
Headquarters, Pacific Air Force, Hickam Air Force Base, 
Hawaii, where he remained through 1958.  The veteran 
separated from service on June 30, 1961.

It was determined that while the veteran was assigned to 
Sandia and Manzano Bases, the U.S. Government conducted two 
atmospheric nuclear test series at the Nuclear Testing Site 
(NTS): Operation TEAPOT, from February 18 to June 10, 1955, 
and Operation PLUMBBOB, from May 28 to October 22, 1957.  
Morning reports for the period from November 1954 through 
December 1958 showed only one occasion when the veteran was 
given temporary duty to the NTS.  From May 14-21, 1957, the 
veteran was at Camp Mercury, Nevada, to observe Shot 
BOLTSMANN (the first detonation in the PLUMBBOB series ) 
scheduled for May 15.  However, the detonation was delayed 
and the veteran returned to New Mexico prior to the actual 
date of the detonation on May 28.  Film badge records 
indicate that the veteran was issued film badge # [redacted] on 
May 15, 1957 which showed a recorded processing date of May 
22, 1957, and a dose of zero rem gamma.

In summary, the review determined that there was no official 
documentation showing that the veteran participated in 
Operations TEAPOT and PLUMBOBB.

Furthermore, the review found that Operation UPSHOT-KNOTHOLE 
was conducted at the NTS from March 17 to June 20, 1953, at 
which time the veteran was assigned to the 3557th Field 
Maintenance Squadron, Perrin Air Force Base, Texas.  There 
was no indication that the veteran participated in Operation 
UPSHOT-KNOTHOLE.

Outpatient records show that the veteran was diagnosed with 
colon cancer in 1968 seven years after separation from 
service.  In a rating decision of June 1970, service 
connection was denied for colon cancer.  Moreover, evidence 
of record shows that the veteran is not entitled to a 
presumptive service connection either.  The review of the 
veteran's record revealed that he did not participate in 
Operations TEAPOT, PLUMBBOB, or UPSHOT-KNOTHOLE, or any other 
atmospheric nuclear testing operation.  Furthermore, there is 
no evidence of record which shows that the veteran's official 
military duties involved working with aircraft used in direct 
support of a nuclear test, during the official operational 
period of an atmospheric nuclear test.  Therefore, the Board 
finds that the veteran did not participate in a "radiation-
risk activity" as defined by 38 C.F.R. § 3.309(d) and thus 
he is not entitled to presumptive service connection for 
colon cancer.  

The Board notes that, retired Col. [redacted], the Executive 
Officer at Manzano Base in Albuquerque for the years 1955 to 
1959, stated in a letter dated in March 2001 that the veteran 
worked as the "Bay Commander" in Plant Three of the base 
which worked on weapon's modification, upgrading, 
retrofitting, and periodic maintenance inspections, and that 
as a result he was exposed to radiation.  However, the Board 
notes that such work does not entitle the veteran to 
presumptive service connection for colon cancer under 38 
C.F.R. § 3.309(d).

Furthermore, the Board notes that the provisions of 
38 U.S.C.A. § 3.311 do not assist the appellant.  The records 
establish that the veteran was not a participant and did not 
have radiation exposure.  Rather, the evidence establishes 
his absence from the sites.  Based upon the evidence it is 
determined that the veteran was not exposed; therefore, 
further development is not warranted.  See 38 U.S.C.A. 
§ 3.311 (a)(4)(i) and (b)(i).

There is no competent evidence of colon cancer during service 
or within one year of separation.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App.49, 55 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


